Citation Nr: 0836832	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $4,672.30, to include 
the question of whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 decision in 
which the RO's Committee on Waivers and Compromises denied 
the veteran's claim for waiver of recovery of an overpayment 
of compensation benefits in the amount of $4,672.30, as well 
as determined that the veteran was at fault in the creation 
of this debt due to his concurrent receipt of Dependents' 
Educational Assistance (DEA) and disability benefits to a 
child age 18.  In August 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2006.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable to cases involving 
waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  That notwithstanding, the Board's review of the 
claims file reveals that additional RO action on the claim on 
appeal is warranted.

In January 2005, the RO established the veteran's basic 
eligibility to DEA benefits from November 4, 2002.  

The August 2005 Decision on Waiver of Indebtedness indicates 
that the debt at issue in this case was created because the 
veteran was already receiving an additional disability 
allowance for his child, D.B., when in, in March 2005, the 
child elected to receive Chapter 35 educational benefits 
retroactive to November 4, 2002.  There is a legal bar to 
concurrent payment of DEA and disability benefits to a child 
age 18.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. 
§ 21.3023 (2008).  

Unless the Secretary finds a statutory bar to waiver of 
recovery of an overpayment on the basis of fraud, 
misrepresentation or bad faith of the claimant (see 
38 U.S.C.A. § 5302(c ) (2002)), under 38 C.F.R. § 1.965(a) 
(2007), there are six elements for considering whether 
repayment of the indebtedness would violate principles of 
equity and good conscience.  The first two equity and good 
conscience elements to consider are the fault of the debtor, 
and balancing the fault of the debtor and VA.  

The Board notes, however, that before determining whether the 
appellant is entitled to waiver of recovery of an 
overpayment-to include on the basis of principles of equity 
and conscience-it must be determined whether the debt was 
properly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991); see also 38 C.F.R. § 1.911(c) (2007); VAOPGCPREC 
6-98 (Apr. 24, 1998).

In this regard, the Board notes that a child who is eligible 
for educational assistance and who is also eligible for 
pension, compensation or dependency and indemnity 
compensation based on school attendance, such as the 
veteran's child was, must elect whether he or she will 
receive educational assistance or pension, compensation or 
dependency and indemnity compensation.  See 38 C.F.R. § 
21.3023(a).  An election to receive DEA by a child must be 
submitted to VA in writing.  See 38 C.F.R. § 21.3023(c).

In the February 2006 SOC, the RO maintains that D.B. elected 
DEA benefits with a retroactive date of November 4, 2002; 
however, upon review of the claims file, the Board is unable 
to identify D.B.'s written election.  D.B.'s Chapter 35 
educational benefits file has not been associated with the 
claims file.  That file should contain pertinent evidence 
including the application for Chapter 35 benefits.  This 
evidence is obviously relevant to the consideration of 
whether the debt was properly created and must be associated 
with the claims file  and considered by the RO, in the first 
instance, to avoid any prejudice to the appellant.  

While the matter is on remand, the RO should also obtain from 
the appellant updated financial information.

The actions identified herein are consistent with the due 
process considerations imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain D.B.'s 
education folder, and associate it with 
the claims file.  The RO should also 
obtain and incorporate into the claims 
file any other relevant correspondence 
and evidence relating to the current 
overpayment, including D.B.'s written 
election to receive DEA, if not located 
in the education file.

2.  An up-to-date financial status 
report should be obtained from the 
veteran and associated with the claims 
file.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


